t c summary opinion united_states tax_court gregory paul grunsted petitioner v commissioner of internal revenue respondent docket no 15654-08s filed date gregory paul grunsted pro_se melissa j hedtke for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and additions to tax under sec_6651 and and a the parties agree that the deficiency in petitioner’s federal_income_tax is dollar_figure therefore the issue remaining for decision is whether petitioner is liable for the additions to tax background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference for convenience the court includes some of the facts in the discussion portion of the opinion when the petition was filed petitioner resided in minnesota petitioner failed to file a federal_income_tax return failed to pay his federal_income_tax and failed to pay his estimated_tax for respondent from third-party payor reports determined that petitioner received and failed to report various income items respondent prepared a substitute for return sfr for petitioner in date the sfr reflects that respondent determined total income of dollar_figure and that respondent allowed petitioner an adjustment to income of dollar_figure a personal_exemption of dollar_figure and a standard_deduction of dollar_figure for net taxable_income of dollar_figure respondent computed an income_tax of dollar_figure and a self- employment_tax of dollar_figure for a net tax of dollar_figure respondent further determined additions to tax for failure_to_file failure to pay and failure to pay estimated_tax in date respondent sent petitioner a notice_of_deficiency reflecting the aforementioned adjustments thereafter petitioner submitted a form_1040 u s individual_income_tax_return to respondent on date on the form_1040 petitioner reported some income items claimed certain deductions and reported an income_tax_liability of dollar_figure but no self-employment_tax as indicated the parties agree as to the amount of the deficiency and the only dispute is whether petitioner is liable for the additions to tax discussion initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer 1respondent has not accepted the form_1040 as filed must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception id i sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax is equal to percent of the amount of tax required to be shown on the return if the failure is not for more than month with an additional percent to be added for each month or partial month during which the failure_to_file continues not to exceed percent in the aggregate petitioner was required to file his form_1040 by date because his gross_income for exceeded his filing threshold and respondent had not granted him an extension of time to file see sec_6012 sec_6072 sec_6081 revproc_2003_85 sec_3_10 sec_3 2003_2_cb_1184 petitioner did not do so respondent has produced sufficient 2if the secretary makes a return for the taxpayer under sec_6020 it is disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 but it is treated as a return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 evidence that petitioner is liable for the sec_6651 addition_to_tax unless an exception applies see higbee v commissioner supra pincite ruggeri v commissioner tcmemo_2008_300 ii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on or before the date prescribed determined with regard to any extension of time for payment unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax is equal to percent of the amount of tax required to be shown on the return if the failure is not for more than month with an additional percent to be added for each month or partial month during which the failure to pay continues not to exceed percent in the aggregate respondent submitted a copy of the sfr that he prepared for petitioner and petitioner did not pay his federal_income_tax as shown on the sfr by date see 127_tc_200 affd 521_f3d_1289 10th cir hawkins v commissioner tcmemo_2008_168 3the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs sec_6651 respondent has produced sufficient evidence that petitioner is liable for the sec_6651 addition_to_tax through date unless an exception applies see higbee v commissioner supra pincite ruggeri v commissioner supra iii exceptions to the sec_6651 and additions to tax reasonable_cause is a defense to the sec_6651 and additions to tax to prove reasonable_cause for a failure_to_file timely the taxpayer must show that he she exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time 92_tc_899 sec_301_6651-1 proced admin regs to prove reasonable_cause for a failure to pay the amount shown as tax on a return the taxpayer must show that he she exercised ordinary business care and prudence in providing for payment of his her tax_liability and nevertheless was either unable to pay the tax or would suffer undue_hardship if he she paid the tax on the due_date sec_301_6651-1 proced admin regs in determining whether the taxpayer was unable to pay the tax in spite of the exercise of ordinary business care and prudence consideration will be given to all of the facts and circumstances of the taxpayer’s financial situation including the amount and nature of the taxpayer’s expenditures in view of the income or other_amounts he she could at the time of the expenditures reasonably expect to receive before the date prescribed for the payment of the tax see id from through petitioner was working to build his business at an investment banking firm firm he testified about strife at the firm because of internal politicking a dysfunctional board_of directors the shenanigans of management negative repercussions from its mergers and the effects of its weak capital structure and its releasing of stock before payment that caused it to implode also the date terrorist attacks occurred which had a negative impact on the financial services industry petitioner also indicated that his father had a heart attack in and subsequently died according to petitioner he was just bumping along but he decided to grind it out because he believed things would improve petitioner found new employment late in but his income was reduced by percent he did not realize that he was depressed while petitioner attempted to get back into his routine in he did not make estimated_tax payments the court recognizes that petitioner had some difficult work and personal circumstances during the year in issue the court concludes however that these circumstances do not give rise to a reasonable_cause defense when asked by the court whether petitioner was on medication or getting medical treatment for depression he merely replied coffee petitioner remained gainfully_employed during and there is no evidence that he was not employed through date the court has consistently held that if a taxpayer is able to continue his her business affairs despite an illness or incapacity then the illness or incapacity does not establish reasonable_cause ruggeri v commissioner tcmemo_2008_300 and cases cited therein hazel v commissioner tcmemo_2008_134 jordan v commissioner tcmemo_2005_266 and cases cited therein similarly the court has also held that a taxpayer’s selective incapacity or inability to meet his her tax obligations when he she can conduct normal business activities does not establish reasonable_cause jordan v commissioner supra wright v commissioner tcmemo_1998_224 affd without published opinion 173_f3d_848 2d cir tabbi v commissioner tcmemo_1995_463 consequently respondent’s determinations are sustained iv sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on an underpayment of estimated income_tax unless an exception applies the sec_6654 addition_to_tax is determined by applying the underpayment rate established under sec_6621 to the amount of the underpayment4 for the period of the underpayment the a mount of the underpayment means the excess of the required_installment over the amount if any of the installment continued addition_to_tax is also calculated with reference to four required_installment payments sec_6654 wheeler v commissioner t c pincite each required_installment of estimated income_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the taxpayer’s return for the year or percent of the taxpayer’s tax for the year if no return is filed or percent of the tax_shown_on_the_return if the taxpayer filed a return for the immediately preceding_taxable_year sec_6654 wheeler v commissioner supra pincite petitioner was required to file his form_1040 by date but he did not do so in addition the parties submitted a copy of petitioner’s form_1040 and they agree that petitioner did not make any estimated income_tax payments for respondent has produced sufficient evidence that continued paid on or before the due_date for the installment sec_6654 5the period of the underpayment runs from the due_date for the installment to the earlier of the 15th day of the 4th month following the close of the taxable_year or with respect to any portion of the underpayment the date on which such portion is paid sec_6654 petitioner is liable for the sec_6654 addition_to_tax unless an exception applies v exceptions to the sec_6654 addition_to_tax generally no reasonable_cause exception exists for the sec_6654 addition_to_tax sec_1_6654-1 income_tax regs see also bray v commissioner tcmemo_2008_113 but no addition_to_tax is imposed under sec_6654 with respect to any underpayment if the secretary determines that the taxpayer became disabled6 in either the taxable_year for which estimated income_tax payments were required or in the preceding_taxable_year and the underpayment was due to reasonable_cause and not willful neglect sec_6654 additionally no addition_to_tax is imposed under sec_6654 with respect to any underpayment to the extent the secretary determines that by reason of casualty disaster or other unusual circumstances the imposition of the addition_to_tax would be against equity or good conscience sec_6654 6the term disabled includes a significant psychiatric disorder and mental incapacitation during the period under consideration shaffer v commissioner tcmemo_1994_618 or confinement to various hospitals for severe mental illness carnahan v commissioner tcmemo_1994_163 affd without published opinion 70_f3d_637 d c cir see also jones v commissioner tcmemo_2006_176 meyer v commissioner tcmemo_2003_12 taxpayer’s severe health problems and mental condition incapacitated him thus a sec_6654 exception was applicable in addition the disability may constitute reasonable_cause jones v commissioner supra petitioner has not established a disability within the meaning of sec_6654 he also has not established a casualty a disaster or other unusual circumstances for which the imposition of the sec_6654 addition_to_tax would be against equity or good conscience consequently respondent’s determination is sustained to reflect the foregoing decision will be entered under rule 7as indicated the parties have agreed that the deficiency for is dollar_figure the court leaves it to the parties to compute the additions to tax based upon this deficiency
